DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8,10-12,14,16-17,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 2016/0125695).
As to Claim 11, Nguyen discloses A system comprising:  one or more processors (para.0024; figs.3- processor 302; fig.-5-processor 504); one or more machine-readable non-transitory storage mediums that include instructions configured to cause the one or more processors to perform operations to: 
intercept, by a first software component, a command generated by a computer peripheral device (fig.1,4; para.0029; para.0035- para.0035- peripheral management device 110 {read as first software component} may intercept commands and/or acknowledgements from gaming machine 108 {read as computer peripheral device}; para.0096- (peripheral management device 110 includes peripheral controller 402) The peripheral controller {read as first software component} may intercept the commands and/or acknowledgments (see para.0095-commands and/or acknowledgements from gaming machine processor) and may process the intercepted commands and/or acknowledgements to determine which virtual peripheral device on the portable electronic device the commands and/or acknowledgements and intended to be sent to a second software component (fig.1; para.0035- In other words, the peripheral management device 110 may process the intercepted commands and/or acknowledgements to determine which remote virtual peripheral device on the portable electronic device 114 {read as second software component; para.0030-may be a mobile phone} the commands and/or acknowledgements should be transmitted to and to determine which local peripheral device on the gaming machine 108 the commands and/or acknowledgements should be transmitted to {also read as a second software component}; para.0036-0037; fig.4; para.0096- The peripheral controller may process the intercepted commands and/or acknowledgements to determine which virtual peripheral device on the portable electronic device the commands and/or acknowledgements should be transmitted to and to determine which peripheral device on the gaming machine the commands and/or acknowledgements should be transmitted to; para.0097-0098), the computer peripheral device including one or more visual output elements (fig.1-2; para.0032- display 208 on gaming machine 108; para.0037- user input buttons and/or switches of gaming device may light up; para.0098)
determine, by the first software component, a function corresponding to the command (figs.1,4, fig.10-s1016-para.0034-0037; 0096-0098- peripheral controller processes the command and/or acknowledgement corresponding to the transfer funds request and may further determine which virtual peripheral device on the portable electronic device the command should be transmitted to and which peripheral device on the gaming machine the command should be transmitted to {determining where the command and/or acknowledgement should be transmitted to is read as a function}); 
generate a lighting output schema configured to be output on the one or more visual output elements on the computer peripheral device based on the determined function (para.0037-the peripheral management device 110 may determine and identify whether the commands and/or 
identify, by the first software component, based on the determined function, whether the second software component can accept the command (fig.10-s1018-para.0096-0098- the peripheral controller determines whether or not commands and/or acknowledgements should be transmitted to gaming machine {read as second software component} or to portable electronic device {read as second software component}); and 
in response to determining that the second software component can accept the command, send the intercepted command to the second software component (fig.10-s1018-para.0096-0098- determines commands and/or acknowledgements should be transmitted to the gaming machine, and may send acknowledgement to the user input buttons and/or switches, which may then light up).

As to Claim 12, Nguyen discloses wherein the instructions are further configured to cause the one or more processors to perform operations to: 
request confirmation data from the second software component that indicates whether the second software component can perform the determined function (fig.9-para.0087-0090; figs.10; para.0098-  determination is made the commands and/or acknowledgements are to be sent to the gaming 

As to Claim 14, Nguyen discloses: wherein the instructions are further configured to cause the one or more processors to perform operations to: determine, by the first software component, that the computer peripheral device is to enter a temporary function reassignment state on the lighting output schema wherein (fig.7C, para.0069- the portable electronic device enters a mobile casino state, where the welcome message may be any type of welcome message (e.g. using text, images, designs, audio, and the like) to the user and once a user is validated the graphical user interface displaying gaming menu is displayed; fig.7J-graphic user interface displaying gaming menu), while in the temporary function reassignment state: the lighting output schema is configured to provide an indication of an alternate function for an input key that is different from the determined function indicated by a symbol of the input key (fig.7J- para.0079-the indicators (input key) may relate to other gaming functions; a user may decrease or increase the volume on a gaming machine by pressing the "Speaker" indicator 758. In another embodiment, the user may adjust the brightness of the display by pressing the "Display" indicator 760); the software component generates an alternate command in response to receiving the command from the computer peripheral device, wherein the alternate command is configured to perform the alternate function (fig.7J- para.0079-the indicators (input key) may relate to other gaming functions; a user may decrease or increase the volume on a gaming machine by pressing the "Speaker" indicator 758. In another embodiment, the user may adjust the brightness of the display by pressing the "Display" indicator 760).

As to Claims 1-2, 7 are method claims drawn to the apparatus of Claims 11-12, 14 and rejected for the same reasons as set forth above.

As to Claim 3, Nguyen discloses wherein the function includes at least one of: a media control function; an application selection function; a host selection function; an input selection function; or a macro function (para.0032, 0092, 0094-0098,0110).

As to Claim 4, Nguyen discloses wherein the lighting output schema includes modifying at least one of: a lighting pattern; a color schema; an image intensity; or a lighting position (para.0037-input buttons may light up; 0069, 0097-a message displayed may be any time of message using text images, designs, audio, and the like; para.0098 para.0086- display may be dimmed).

As to Claim 8, Nguyen discloses wherein the command 2received from the computer peripheral device is a human interface device (HID) command (fig.7, 10, 12; para.0092) and the alternate command is not a HID command (fig.7J-para.0069- the indicators (input keys) may have other functions). 
 
59 As to Claim 10, Nguyen discloses 1wherein the computer 2peripheral device is one of a keyboard, computer mouse, keypad, touchpad, remote control, or 3game controller (fig.5, 7- gaming machine 108; portable electronic device; para.0032).

As to Claims 16-17, 19 have limitations similar to those of Claims 11-12, 14 and are met by the reference as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2016/0125695) in view of Litichever et al. (US 2018/0225230).
As to Claim 6, Nguyen disclose wherein the command is a human interface device (HID) command (fig.10, 12; para. 0092), but does not expressly disclose the second software component is an OS kernel.
Litichever et al. discloses where a software component is an OS kernel (paras.0034, 0037-0041, 0072-0073). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nguyen with the teachings of Litichever et al., the motivation being to provide operating system that simplify development and execution of application programs (para.0034, 0039-Litichever).

Claims 9, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2016/0125695) in view of Yan et al. (US 2009/0293118).
As to Claim 15, Nguyen discloses wherein the lighting output schema is generated based on the command received from the computer peripheral device (fig.10; para.0037, 0097-0098- input buttons of gaming machine may light up; acknowledgement message may be displayed on the display of the portable electronic device to inform the user of successful transfer of funds). Nguyen et al. does not expressly disclose, but Yan et al. discloses: access, by the first software component, status data from software residing on a host computer that the computer peripheral is coupled to (fig.1- remote player device 110-111 {computer peripheral} connected to host gaming device 160 {host} and gaming central controller {software component}; fig.5 s510,s540,s545,s550- para.0087-request for remote gaming session to the central gaming controller is made, host is contacted and once authenticated the user may identify a host gaming device 160 to play, and the local controls of the host gaming device is disabled to prevent local play,  a message is then sent to the host device to displace representations of its user controls, graphics and sounds to the remote player interface; para.0093,0095-0096,0100- promotional messages may be sent to remote players devices 110 or host system 160).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nguyen et al. with the teachings of Yan et al., such that lighting output schema is generated based on the command received from the peripheral device (Nguyen) and status data of host device (of Yan), the motivation being to be able to allow a host gaming device to be played from remote player devices to allow casino operators to obtain maximum advantage from their gaming licenses (para.0011-Yan). 

As to Claim 9 is a method claim drawn to the apparatus of Claim 15 and is rejected for the same reasons as set forth above.  

As to Claim 20 has limitations similar to those of Claim 15, and are met by the references as set forth above.
Allowable Subject Matter
Claims 5, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5, 13, 18 are allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest: “3determining whether the command modifies a function data value associated with 4the function;  5determining an amount that the command modifies the function data value;  6requesting a current function data value associated with the function from the 7second software component; and  8receiving the current function data value from the second software component, 9wherein the lighting output schema is further based on:  10the current data value of the function; and  11the amount that the command modifies the data value” along with the other limitations in the claim.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are not persuasive. 
Re Claim 11, applicant argues Nguyen et al. does not disclose the claim limitation as now amended “intercept, by a first software component, a command generated by a computer peripheral device and intended to be sent to a second software component, the computer peripheral device including one or more visual output elements".
However, the examiner respectfully disagrees. 
ntercept, by a first software component, a command generated by a computer peripheral device (fig.1; para.0035- para.0035- peripheral management device 110 {read as first software component} may intercept commands and/or acknowledgements from gaming machine 108 {read as peripheral device}; fig.1, 4, para.0096- peripheral management device 110 includes peripheral controller 402, where the peripheral controller may intercept the commands and/or acknowledgments at 1014 and process the intercepted commands and/or acknowledgments to determine where should be transmitted to) and intended to be sent to a second software component (fig.1; para.0035- In other words, the peripheral management device 110 may process the intercepted commands and/or acknowledgements to determine which remote virtual peripheral device on the portable electronic device 114 {read as second software component} the commands and/or acknowledgements should be transmitted to and to determine which local peripheral device on the gaming machine 108 the commands and/or acknowledgements should be transmitted to {also read as a second software component}; para.0036-0037; fig.4; para.0095-0096-0098), the computer peripheral device including one or more visual output elements (fig.1-2; para.0032- display 208 on gaming machine 108; para.0037- user input buttons and/or switches of gaming device may light up)".
Furthermore, it is noted that the claim limitation “…and intended to be sent to a second software component…” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, given the broadest reasonable interpretation of the claim, Nguyen et al. discloses the limitations as claimed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627